Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on July 24, 2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202041014474, filed on March 31, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as they have been submitted in color (Grayscale Figures 5A and 6A)
The patent or application file contains at least one drawing executed in color (Grayscale). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words.  The maximum word count for an abstract is 150 words. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US20200112657), hereinafter Stein, in view of Du et al. (US20190052842), hereinafter Du.
Regarding claim 1:
While Stein discloses:
A method of generating an enhanced field of view (FoV) for an Autonomous Ground Vehicle (AGV), the method comprising; (see at least [0004])
for each of the set of regions of interest, receiving, for a region of interest by the enhanced FoV generation device, visual data from one or more sensor clusters located externally with respect to the AGV and at different positions, wherein each of the one or more sensor clusters comprises two or more vision sensors at co-located frame position; (see at least [0074] and [0120])
for each of the one or more sensor clusters, generating, for a sensor cluster by the enhanced FoV generation device, perception data for the region of interest by correlating the visual data from the two or more vision sensors in the sensor cluster, wherein the perception data corresponds to one or more entities within the region of interest; (see at least [0116] and [0117])
combining, by the enhanced FoV generation device, the one or more entities within the region of interest based on the perception data from the one or more sensor clusters to generate the enhanced FoV; (see at least [0005], [0156], and [0159])
Stein does not specifically state specific regions to monitor around a vehicle, however Du teaches:
determining, by an enhanced FoV generation device, a set of regions of interest at a current location of an AGV, along a global path of the AGV; (see at least [0054] and [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Du into the invention of Stein to not only include an imaging system for a vehicle as Stein discloses but also include specific regions to monitor around a vehicle as taught by Du, with a motivation of creating a safer system that allows for the most relevant data to be considered for vehicle maneuvering. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
Stein discloses:
A system for generating an enhanced field of view (FoV) for an Autonomous Ground Vehicle (AGV), the system comprising; (see at least [0004])
a processor; (see at least [0065])
a computer-readable medium communicatively coupled to the processor, wherein the computer-readable medium stores processor-executable instructions, which when executed by the processor, cause the processor to; (see at least [0065])
With respect to the remainder of claim 8, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 8 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 8 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 15:
Stein discloses:
A non-transitory computer-readable medium storing computer-executable instructions for generating an enhanced field of view (FoV) for an Autonomous Ground Vehicle (AGV), the computer-executable instructions are executed for; (see at least [0065])
With respect to the remainder of claim 15, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 15 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
Stein 
wherein the visual data comprises at least one of on-road visual data and road-side visual data; (see at least [0116])
wherein the visual data from the two or more vision sensors in the sensor cluster comprises at least one of camera feed and Light Detection and Ranging (LIDAR) data points; (see at least [0120])
Regarding claims 9 and 16:
With respect to claim(s) 9 and 16, all limitations have been analyzed in view of claim(s) 2 and it has been determined that claim(s) 9 and 16 do/does not teach or define any other new limitations beyond those recited in claim(s) 2 therefore, claim(s) 9 and 16 is/are also rejected over the same rationale as claim(s) 2. 
Regarding claim 3:
While Stein discloses an imaging system for a vehicle, Stein does not specifically state a vehicle communication network, however Du teaches:
wherein the proximal vehicle is communicatively connected to the AGV over a Vehicle to Vehicle (V2V) communication network; (see at least [0051])
wherein the proximal infrastructure is communicatively connected to the AGV over a Vehicle to Infrastructure (V2I) communication network; (see at least [0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Du into the invention of Stein to not only include an imaging system for a vehicle as Stein discloses but also include a vehicle communication network as taught by Du, with a motivation to improve safe operation of the autonomous vehicle by being able to process an increased amount of the surrounding environment information. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have 
Regarding claims 10 and 17:
With respect to claim(s) 10 and 17, all limitations have been analyzed in view of claim(s) 3 and it has been determined that claim(s) 10 and 17 do/does not teach or define any other new limitations beyond those recited in claim(s) 3 therefore, claim(s) 10 and 17 is/are also rejected over the same rationale as claim(s) 3.
Regarding claim 4:
Stein discloses:
for each of the two vision sensors from the two or more vision sensors, identifying first visual data from a first vision sensor; (see at least [0116])
determining a semantic segmented visual scene based on second visual data from a second vision sensor; (see at least [0117])
filtering the first visual data based on the semantic segmented visual scene; (see at least [0117])
Regarding claims 11 and 18:
With respect to claim(s) 11 and 18, all limitations have been analyzed in view of claim(s) 4 and it has been determined that claim(s) 11 and 18 do/does not teach or define any other new limitations beyond those recited in claim(s) 4 therefore, claim(s) 11 and 18 is/are also rejected over the same rationale as claim(s) 4. 
Regarding claim 5:
While Stein discloses an imaging system for a vehicle, Stein does not specifically state using both, a LIDAR sensor and a camera sensor, however Du
wherein the two or more vision sensors comprises a LIDAR sensor and a camera sensor, wherein the first visual data is LIDAR data points from the LIDAR sensor, and wherein the second visual data is camera feed from the camera sensor; (see at least [0033] and [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Du into the invention of Stein to not only include an imaging system for a vehicle as Stein discloses but also include using both, a LIDAR sensor and a camera sensor as taught by Du, with a motivation of creating a more robust system that allows for a wider range of visual data to be used in autonomous vehicles. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12:
With respect to claim(s) 12, all limitations have been analyzed in view of claim(s) 5 and it has been determined that claim(s) 12 do/does not teach or define any other new limitations beyond those recited in claim(s) 5 therefore, claim(s) 12 is/are also rejected over the same rationale as claim(s) 5.
Regarding claim 6:
While Stein discloses:
combining the one or more entities within the region of interest based on the common reference point; (see at least [0119])
Stein does not specifically state using a location-based reference point based on a vehicle, however Du
selecting a common reference point for each of the one or more entities for each of the one or more sensor clusters, wherein the common reference point is a current location of the AGV; (see at least [0006])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Du into the invention of Stein to not only include an imaging system for a vehicle as Stein discloses but also include using a location-based reference point based on a vehicle as taught by Du, with a motivation of creating a more robust system that lets you locate objects near a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 13 and 19:
With respect to claim(s) 13 and 19, all limitations have been analyzed in view of claim(s) 6 and it has been determined that claim(s) 13 and 19 do/does not teach or define any other new limitations beyond those recited in claim(s) 6 therefore, claim(s) 13 and 19 is/are also rejected over the same rationale as claim(s) 6.
Regarding claim 7:
While Stein discloses:
determining a local path plan for the AGV based on the enhanced FoV of a road ahead; (see at least [0144])
Stein does not specifically state determining a location and positioning of a vehicle, however Du
further comprising at least one of: determining a location and a pose of the AGV based on the enhanced FoV of a roadside; (see at least [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Du into the invention of Stein to not only include an imaging system for a vehicle as Stein discloses but also include determining a location and positioning of a vehicle as taught by Du, with a motivation of creating a more accurate system that lets you precisely locate the vehicle and its position. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 14 and 20:
With respect to claim(s) 14 and 20, all limitations have been analyzed in view of claim(s) 7 and it has been determined that claim(s) 14 and 20 do/does not teach or define any other new limitations beyond those recited in claim(s) 7 therefore, claim(s) 14 and 20 is/are also rejected over the same rationale as claim(s) 7.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Blau et al. (WO2021138616) discloses of a navigation system that receives data from a LIDAR system to determine nearby objects and their velocities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669                

/JESS WHITTINGTON/               Examiner, Art Unit 3669